Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "support arm" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "support arm" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barone (U.S. Patent 7,210,414).
In regards to claim 1, Barone discloses a saw support assembly, comprising:  a base member (mounting bracket, 16) defining a receiving channel (for mounting on vertical support 11), the receiving channel of the base member configured to receive a leg (11) of a saw (not positively claimed) therein to secure the base member to the leg of the saw; an arm member (platform 13) pivotably coupled to the base member (at hinge 14), the arm member (13) configured to pivot towards or away from the base member (16; figs. 1 and 2), the arm member (13) configured to extends from the base member (16) to support the leg of the saw to which the base member is secured (not positively claimed); and a branch member (22/23/25) extending between the base member (16) and the arm member (13), the branch member (22/23/25) defining a first end connected with the base member (at 26) and a second end connected with the support arm (near 24), the branch member (22/23/25) configured to limit a degree to which the arm member (13) can pivot away from the base member (16).
In regards to claim 2, Barone discloses a notch defined in the base member (16) and an overhang (14) defined in the arm member (13 the overhang (14) configured to be seated in the notch when the arm member is maximally pivoted away from the base member.

    PNG
    media_image1.png
    585
    731
    media_image1.png
    Greyscale


In regards to claim 3, Barone discloses wherein the branch member (22/23/25) defines a first branch member (25) pivotably coupled (at 26) to the base member (16) and a second branch member (22) pivotably coupled (at 24) to the arm member (13), the first branch member (25) pivotably coupled to the second branch member (at 28), wherein the first (25) and second (22) branch members are configured to be folded towards each other (see fig. 2) as the arm member (13) is pivoted toward the base member (16).
In regards to claim 6, Barone discloses wherein the arm member (13) is configured to be folded against the base member (16; fig. 3).
In regards to claim 7, Barone discloses wherein the arm member (13) is substantially parallel with the base member (16) when the arm member (13) is folded against the base member (16), and wherein the arm member forms about a ninety degree angle with the base member when the arm member is maximally pivoted away from the base member (fig. 1)

Claims 1-2, 5-8, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (U.S. Patent 5,381,738).
In regards to claim 1, Meyer discloses a saw support assembly, comprising:  a base member (22) defining a receiving channel (e.g. one of slots 58/60), the receiving channel of the base member configured to receive a leg of a saw therein to secure the base member to the leg of the saw; an arm member (14) pivotably coupled to the base member (22), the arm member (14) configured to pivot towards or away from the base member, the arm member (14) configured to extend from the base member (22) to support the leg of the saw to which the base member is secured; and a branch member (14) extending between the base member (22) and the arm member (18), the branch member (14) defining a first end connected with the base member (22) and a second end connected with the support arm (18), the branch member (14) configured to limit a degree to which the arm member (18) can pivot away from the base member.
In regards to claim 2, Meyer discloses a notch defined in the base member (22) and an overhang defined in the arm member, the overhang (37) configured to be seated in the notch (the other of 58/60) when the arm member is maximally pivoted away from the base member.
In regards to claim 5, Meyer discloses wherein the arm member (14) defines a proximal end portion pivotably coupled to the base member (22) and a distal end portion opposite the proximal end portion, the distal end portion of the arm member defining a plurality of apertures (116) therein.
In regards to claim 6, Meyer discloses wherein the arm member (14) is configured to be folded against the base member (22; per Fig. 3).
In regards to claim 7, Meyer discloses wherein the arm member (14) is substantially parallel with the base member when the arm member is folded against the base member (22; fig. 3), and wherein the arm member forms about a ninety degree angle with the base member when the arm member is maximally pivoted away from the base member (fig. 1).
In regards to claim 8, Meyer discloses further including an insert member (bracket 50) configured to be inserted in the receiving channel (one of slots 58/60), the insert member (50) configured to define a substantially flat surface along a surface of the insert member facing away from the base member (fig. 5).
In regards to claim 10, Meyer discloses at least two apertures (82) defined in the base member (22), the at least two apertures configured to secure the base member (22) to the leg of the saw (via bolts 86).
In regards to claim 11, Meyer discloses wherein the arm member (14) defines a notch on a bottom surface thereof, the notch configured to be aligned with an aperture of the at least two apertures defined in the base member when the arm member is folded against the base member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (U.S. Patent 5,381,738) in view of Wilker et al. (U.S. Patent 9,061,359), herein referred to as Wiliker. 
In regards to claim 12, as best understood, Meyer discloses saw support assembly kit, comprising: two saw support assemblies, each of the at least two saw support assemblies including: a base member (22/24) defining a receiving channel (58/60), the receiving channel of the base member configured to receive a leg of a saw therein to secure the base member to the leg of the saw; an arm member (14/16) pivotably coupled to the base member (22/24), the arm member (14/16) configured to pivot towards or away from the base member (fig. 3), the arm member (14/16) configured to extend from the base member (18/20) to support the leg of the saw (not positively claimed) to which the base member is secured (fig. 1); and a branch member (18/20) extending between the base member (22/24) and the arm member (14/16), the branch member (18/20) defining a first end connected with the base member (18/20) and a second end connected with the support arm(14/16), the branch member (18/20) configured to limit a degree to which the arm member (14/16) can pivot away from the base member (18/20).
Meyer only disclose that the adjustable work table is a single assembly with two support saw assemblies.  Attention is further directed to the Wiker table saw that incorporates two foldable tabletops on opposite sides of the table saw to allow for a larger work surface on both the right and left sides of the saw blade.  As the difference between Meyer and the claimed invention is the duplication of the adjustable work table and as shown by Wiker it is known to incorporate two adjustable worktables on opposite sides of the table saw, it would have been obvious to one having ordinary skill in the art to have sold the Meyer work table as a set of two worktables instead of a single work table such that the work tables could be utilized to increase both the side of the left and right side of the table saw work surface. 
In regards to claim 13, the modified device of Meyer discloses wherein each of the at least four saw support assemblies further includes a notch defined in the base member (22) and an overhang defined in the arm member, the overhang (37) configured to be seated in the notch (the other of 58/60) when the arm member is maximally pivoted away from the base member.
In regards to claim 16, the modified device of Meyer discloses wherein the arm member (14) defines a proximal end portion pivotably coupled to the base member (22) and a distal end portion opposite the proximal end portion, the distal end portion of the arm member defining a plurality of apertures (116) therein.
In regards to claim 17, the modified device of Meyer discloses wherein the arm member (14) is configured to be folded against the base member (22; per Fig. 3).
In regards to claim 18, the modified device of Meyer discloses wherein the arm member (14) is substantially parallel with the base member when the arm member is folded against the base member (22; fig. 3), and wherein the arm member forms about a ninety-degree angle with the base member when the arm member is maximally pivoted away from the base member (fig. 1).
In regards to claim 19, the modified device of Meyer discloses wherein each of the at least four saw support assemblies further include an insert member (bracket 50) configured to be inserted in the receiving channel (one of slots 58/60), the insert member (50) configured to define a substantially flat surface along a surface of the insert member facing away from the base member (fig. 5).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer (U.S. Patent 5,381,738) in view of Bell (U.S. Patent 2,577,399).
Meyers discloses the claimed invention except wherein the branch member defines a first branch member pivotably coupled to the base member and a second branch member pivotally coupled to the arm member, the first branch member pivotably coupled to the second branch member, wherein the first and second branch members are configured to be folded towards each other as the arm member is pivoted toward the base member.   Rather Meyer discloses that the branch member is a singular branch and that the brackets are slidable upon the support members to allow for the folding of the work table.   Attention is also directed to the Bell bracket.  Bell discloses a collapsible bracket or support that is mounted to a vertical wall 15, and the shelf 23 extends perpendicular to the wall in its extended position, supported by foldable brace elements/ branch members 7/8.  The branch members pivot inward to allow for the folding of the shelf against the wall.  As the branch members pivot relative to the base member and the arm member and relative to each other, the self-collapses without the vertical displacement of the connection point between the base member and the branches.  It would have been obvious to one having ordinary skill in the art to have modified the branch member of Meyer to formed of two hinged branches instead of a singular sold branch to eliminate the need for the vertical displacement of the connection between the branch and the base member, thus reducing the complexity and size of the support system. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer (U.S. Patent 5,381,738) in view of Bell (U.S. Patent 02,577,399) and in further view of Derecktor (U.S. Patent 5,836,365).  The modified device of Meyer discloses the claimed invention except that the arm member defines an I-beam shape.   Attention is directed to the Derecktor work bench, where the track of the workbench is a tubular body that allows it “to withstand substantial amounts of torsional and lateral loads applied thereto.  It should be noted that other structural members, such as I-beams, channel members, and the like can be used instead of the tubular body” (see col. 4, lines 61-68). Derecktor thereby discloses that it is known to replace one type of structural shape for another.  I-beams provide structural rigidity but with the added benefit of a reduction in material and thus over all weight.  It would have been obvious to one having oridinary skill in the art at the time of the invention to have changed the shape of the Meyer arm member from a rectangular beam to an I-beam such as taught by Derecktor as a known structural equivalent that supports the needed load while reducing the weight of the beam.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer (U.S. Patent 5,381,738).  In regards to claim 9, Meyer discloses wherein the receiving channel defines a semicircular shape, and wherein the insert member defines a semicircular shape, rather Meyer discloses that the receiving channel is a rectangular shape and the insert member is a rectangular shape.  The difference between Meyer and the claimed invention being a rounding of the two mating parts rather than having a rectangular engagement, they have a semi-circular engagement.  It would have been an obvious matter of design choice to make the different portions of the inserts and channels of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.



    PNG
    media_image2.png
    387
    338
    media_image2.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer (U.S. Patent 5,381,738) in view of in view of Wilker et al. (U.S. Patent 9,061,359), herein referred to as Wiliker and in further view of Bell (U.S. Patent 02,577,399).
Meyers discloses the claimed invention except wherein the branch member defines a first branch member pivotably coupled to the base member and a second branch member pivotally coupled to the arm member, the first branch member pivotably coupled to the second branch member, wherein the first and second branch members are configured to be folded towards each other as the arm member is pivoted toward the base member.   Rather Meyer discloses that the branch member is a singular branch and that the brackets are slidable upon the support members to allow for the folding of the work table.   Attention is also directed to the Bell bracket.  Bell discloses a collapsible bracket or support that is mounted to a vertical wall 15, and the shelf 23 extends perpendicular to the wall in its extended position, supported by foldable brace elements/ branch members 7/8.  The branch members pivot inward to allow for the folding of the shelf against the wall.  As the branch members pivot relative to the base member and the arm member and relative to each other, the self-collapses without the vertical displacement of the connection point between the base member and the branches.  It would have been obvious to one having ordinary skill in the art to have modified the branch member of Meyer to formed of two hinged branches instead of a singular sold branch to eliminate the need for the vertical displacement of the connection between the branch and the base member, thus reducing the complexity and size of the support system. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable Meyer (U.S. Patent 5,381,738) in view of in view of Wilker et al. (U.S. Patent 9,061,359), herein referred to as Wiliker and Bell (U.S. Patent 02,577,399) and in further view of Derecktor (U.S. Patent 5,836,365).  The modified device of Meyer discloses the claimed invention except that the arm member defines an I-beam shape.   Attention is directed to the Derecktor work bench, where the track of the workbench is a tubular body that allows it “to withstand substantial amounts of torsional and lateral loads applied thereto.  It should be noted that other structural members, such as I-beams, channel members, and the like can be used instead of the tubular body” (see col. 4, lines 61-68). Derecktor thereby discloses that it is known to replace one type of structural shape for another.  I-beams provide structural rigidity but with the added benefit of a reduction in material and thus over all weight.  It would have been obvious to one having oridinary skill in the art at the time of the invention to have changed the shape of the Meyer arm member from a rectangular beam to an I-beam such as taught by Derecktor as a known structural equivalent that supports the needed load while reducing the weight of the beam.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer (U.S. Patent 5,381,738).  In regards to claim 9, Meyer discloses wherein the receiving channel defines a semicircular shape, and wherein the insert member defines a semicircular shape, rather Meyer discloses that the receiving channel is a rectangular shape and the insert member is a rectangular shape.  The difference between Meyer and the claimed invention being a rounding of the two mating parts rather than having a rectangular engagement, they have a semi-circular engagement.  It would have been an obvious matter of design choice to make the different portions of the inserts and channels of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724